


EXHIBIT 10.1

CONVERTIBLE PROMISSORY NOTE

$___________

November 12, 2010




FOR VALUE RECEIVED, Multisys Language Solutions, Inc., a Nevada Corporation,
("Borrower"), promises to pay to the order of  ___________, (the "Holder"), the
sum of _____________ Thousand Dollars ($_________) in legal and lawful money of
the United States of America, together with interest from the date hereof on the
principal amount from time to time remaining unpaid as provided below, pursuant
to the terms and condition below.  Payment for all amounts due hereunder shall
be made at the principal office of Holder at ____________________, _____________
, __________, _______ or such other address as the Holder may hereafter direct
in writing.




The following is a statement of the rights of the Holder of this Promissory Note
and the conditions to which this Note is subject, and to which the Holder
hereof, by the acceptance of this Note agree:




1. Interest/Debt Service.  This Note shall bear simple interest at the rate of
0% per annum on the unpaid principal balance of this Note from the date of this
Note until the first anniversary date hereof (the "Maturity Date").




Except as otherwise provided herein, the principal amount of this Note shall be
due and payable on the Maturity Date.  All past due principal and interest shall
bear simple interest from maturity until paid at the rate of 0% per annum.
 Payments hereunder shall be applied first to the accrued and unpaid interest
and then to the unpaid principal balance of this Note.  The Maturity date will
be December 11, 2010.




2.  Terms and Conditions.  Holder is making a loan in the amount of _______
Thousand ($____________) Dollars and will have the right to convert this loan
and participate in the current private placement being undertaken by Multisys
Language Solutions, Inc., dated June 28, 2010 and extended to November 30, 2010.
 In the even the Holder converts this promissory note and participates in the
private placement, the investment will result in the issuance of __________
Hundred Thousand (________) Units consisting of Two (2) Two Shares of restricted
common stock and One (1) three year stock purchase warrant to purchase one
additional share of common stock at Fifty ($.50)  




3.  Events of Default.  If any of the events specified in this Section 2 shall
occur (herein individually referred to as an "Event of Default"), the Holder of
this Note may, at the Holder’s option, in addition to any other rights the
Holder may have in equity or at law, declare this Note mature, and all sums
owing hereon and under any instrument or agreement executed in connection with
this Note shall be due and payable immediately without presentment, protest,
demand, notice of intention to accelerate, notice of acceleration, notice of
non-payment, notice of protest, or other notice of any kind, all of which are
hereby expressly waived by Borrower:




(i)

The institution by Borrower of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of Borrower, or of any substantial part of its property,
or the making by it of an assignment for the benefit of creditors, or the taking
of corporate action by Borrower in furtherance of any such action; or




(ii)

If, within sixty (60) days after the commencement of an action against Borrower
(and service of process in connection therewith on Borrower) seeking any
bankruptcy, insolvency,





--------------------------------------------------------------------------------

reorganization, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such action shall not have been resolved in
favor of Borrower or all orders or proceedings thereunder affecting the
operations or the business of Borrower stayed, or if the stay of any such order
or proceeding shall thereafter be set aside, or if, within sixty (60) days after
the appointment without the consent or acquiescence of Borrower of any trustee,
receiver or liquidator of Borrower or of all or any substantial part of the
properties of Borrower, such appointment shall not have been vacated; or




4.  Waivers.  Unless otherwise specifically set forth in this Note, Borrower
waives (i) all  notices, demands and presentments for payments, (ii) all notices
of non-payment, default, intention to accelerate maturity, acceleration of
maturity, protest and dishonor, and (iii) diligence in taking any action to
collect amounts hereunder and in the handling of any collateral securing this
Note.




5.  Prepayment.  Borrower shall have the right to prepay some or all of the
outstanding principal and interest due on this Note at any time prior to the
Maturity Date.  In the event that Borrower prepays principal prior to the due
date hereof, Borrower shall not be required to pay any interest in connection
with such prepayment.  In the event that Borrower prepays the principal after
the first anniversary date hereof but prior to the Maturity Date, Borrower shall
be required to pay interest only through the first anniversary date hereof, but
shall not be required to pay any further interest.  




6.  Conversion.




6.1  Voluntary Conversion.  The Holder has the right, at their option, at any
time prior to payment in full of the principal balance of this Note, to convert
this Note, in accordance with the provisions of Section 2 hereof, in whole or in
part, into fully paid and non-assessable shares of Restricted Common Stock,
$.001 par value per share of Multisys Language Solutions, Inc. the predecessor
of  Bakken Resources, Inc. (the "Common Stock").  The number of shares of Common
Stock into which this Note may be converted ("Conversion Shares") will be
calculated at the rate of the $.25 per share.  In the event the Holder converts
all or a portion of their principal balance to restricted common stock, these
shares will have piggy-back registration rights.  




6.2

 Delivery of Stock Certificates.  As promptly as practicable after the
conversion of this Note by the Holder, Borrower, at its expense, will issue and
deliver to the Holder of this Note a certificate or certificates for the number
of full shares of Common Stock  and stock purchase warrants issuable upon such
conversion.  The Holder acknowledges that such shares will be legended, if and
as required by applicable state and federal securities laws.




6.3  Mechanics and Effect of Conversion.  No fractional shares of Common Stock
shall be issued upon conversion of this Note.  In lieu of Borrower granting any
fractional shares to the Holder upon the conversion of this Note, Borrower
shall, except in the event of a partial conversion, pay to the Holder the amount
of outstanding principal and accrued and unpaid interest that is not so
converted, such payment to be in the form as provided below.  Upon conversion of
the Note, Borrower shall deliver, in addition to the certificates referenced in
Sections 5.1 and 5.2 above, (i) in the event of a conversion of the entire
principal balance and accrued and unpaid interest hereon (a "Complete
Conversion"), a check payable to the Holder of any cash amounts payable as
described above or (ii) in the event of  a partial conversion of the Note, a new
Note in the form and having the same terms hereof, dated as of the date of the
conversion of this Note and having an original principal balance equal to the
outstanding principal balance and accrued and unpaid interest hereon, after
giving effect to such partial conversion.  Upon a Complete Conversion of this
Note, Borrower shall be forever released from all of his obligations and
liabilities under this Note, except Borrower shall be obligated to pay the
Holder, within ten (10) days after the date of such conversion, any interest
accrued and unpaid or unconverted to and including the date of such conversion,
and no more.




7.  Conversion Price Adjustments.  Adjustments for Stock Splits and
Subdivisions.  In the event that Bakken Resources, Inc. should at any time or
from time to time after the date of issuance hereof fix a record date








2







--------------------------------------------------------------------------------

for the effectuation of a split or subdivision of the outstanding shares of
Common Stock or the determination of Holder of Common Stock entitled to receive
a dividend or other distribution payable in additional shares of Common Stock or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as "Common Stock Equivalents") without payment of any consideration
by such holder of the additional shares of Common Stock or the Common Stock
Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such dividend distribution, split or subdivision if no record date is fixed),
the Conversion Price shall be decreased or increased as may be appropriate.




7.1  Adjustments for Reverse Stock Splits.  If the number of shares of Common
Stock outstanding at any time after the date hereof is decreased by a
combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the Conversion Price shall be appropriately
increased.




8.  Assignment.  This Note shall be binding upon Borrower and its successors,
assigns, heirs and representatives, and shall inure to the benefit of the Holder
and its successors and assigns.




9.  Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of Borrower and the Holder of this Note.
 Borrower hereby waives any and all defenses it may have to the enforcement by
the Holder of this Note.




10.  Transfer of this Note or Securities Issuable on Conversion Hereof.  This
Note may be sold, transferred, assigned or otherwise disposed of by the Holder.
 With respect to any proposed sale, transfer, assignment or other disposition of
this Note or securities into which such Note may be converted, the Holder will
give written notice to Borrower prior thereto, describing briefly the manner
thereof, together with a written opinion of the Holder’s counsel, if Borrower
should require, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect).




It is the intention of the parties that this Note shall be a negotiable
instrument.  Any provision of this Note which precludes this Note from being a
negotiable instrument shall be deemed waived.




Each Note thus transferred and each certificate representing the Notes thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Act, unless in the
opinion of counsel for Bakken Resources, Inc., such legend is not required in
order to ensure compliance with the Act.




11.  Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if mailed by registered or certified mail, postage
prepaid, at the respective addresses of the parties as set forth below:




If to the Borrower:

Multisys Language Solution, Inc.

8045 Dolce Volpe Ave.

Las Vegas, NV 89178


If to the Holder:

___________________


______________________


 

Any party hereto may by notice so given change its address for future notice
hereunder.  Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or fax in the manner set
forth above and shall be deemed to have been received when delivered.




12.  No Stockholder Rights.  Nothing contained in this Note shall be construed
as conferring upon the Holder or any other person the right to vote or to
consent or to receive notice as a stockholder in respect of








3







--------------------------------------------------------------------------------

meetings of stockholders for the election of directors of Bakken Resources, Inc.
or any other matters or any rights whatsoever as a stockholder of Bakken
Resources, Inc., and no dividends shall be payable or accrued in respect of this
Note or the interest represented hereby or the Conversion Shares obtainable
hereunder until, and only to the extent that, this Note shall have been
converted.




13.  Failure or Indulgency Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right, or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right of privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.




14.  Attorneys’ Fees.  If (i) this Note is not paid at maturity, howsoever such
maturity may be brought about, and the same is placed in the hands of an
attorney for collection, and/or if this Note is collected by suit or through
bankruptcy, probate, or other legal proceedings, and/or (ii) Borrower in any
other way breaches any obligation(s) hereunder, Borrower agrees to pay all
attorneys’ fees and other costs incurred by the Holder in connection therewith.




15.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, excluding that body of law
relating to conflict of laws.




16.  Usury Laws.  This Note shall at all times be in strict compliance with
applicable usury laws.  If at any time any interest contracted for, charged or
received under this Note or otherwise in connection with this Note would be
usurious under applicable law, then regardless of the provisions of this Note or
any action or event (including, without limitation, prepayment of principal
hereunder  or acceleration of maturity) which may occur with respect to this
Note, it is agreed that all sums that would otherwise be usurious shall be
immediately credited as a payment of principal hereunder, or if this Note has
already been paid, immediately refunded to Borrower.  All compensation which
constitutes interest under applicable law in connection with this Note shall be
amortized, prorated, allocated and spread over the full period of time any
indebtedness that is owing under this Note, to the greatest extent permissible
without exceeding the maximum rate of interest allowed by applicable law from
time to time during such period.




17.  Headings; References.  All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note.  Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.




18.  Arbitration.  Any controversy or claim related to or arising out of this
transaction shall be settled by arbitration, conducted on a confidential basis,
under the U.S. Arbitration Act, if applicable, or the Uniform Arbitration Act as
adopted in Illinois, and the then current Commercial Arbitration Rules of the
American Arbitration Association ("Association") strictly in accordance with the
terms of this Agreement and the substantive law of Illinois.




The arbitration shall be conducted at the Association’s regional office in Las
Vegas, Nevada by three arbitrators.  Judgment upon the arbitrators’ award may be
entered and enforced in any court of competent jurisdiction.  




Neither party shall institute a proceeding hereunder unless at least fifteen
days prior thereto such party shall have furnished to the other written notice
by registered mail of its intent to do so.  Neither party shall be precluded
hereby from seeking provisional remedies in the courts of any jurisdiction
including, but not limited to, temporary restraining orders and preliminary
injunctions, to protect its rights and interests, but such shall not be sought
as a means to avoid or stay arbitration.











4







--------------------------------------------------------------------------------

Borrower





By:_____________________________________


Janelle L. Edington, President













Repaid in Full







By:_____________________________________













Action to Convert into Private Placement units







By:_____________________________________








5





